Citation Nr: 0026611	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-47 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to November 1971.  This matter is at the Board of Veterans' 
Appeals (Board) from a July 1996 decision by the Department 
of Veterans Affairs (VA) Portland Regional Office (RO), which 
denied which denied service connection for a cervical spine 
disability and a temporary total rating (TTR) under 38 C.F.R. 
§§ 4.29 and 4.30 (1999).  A timely appeal was filed as to 
these issues, but in a June 1998 VA Form 21-4138, the veteran 
withdrew his appeal of the TTR issues.  

Before proceeding further, it is noted that, in August 1972, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD), diagnosed at that time as "combat 
neurosis," and rated it zero percent disabling.  In October 
1982, the rating for PTSD was increased from zero to 10 
percent, and by December 1996 decision, the RO increased the 
rating for PTSD from 10 to 30 percent.  In June 1997, the 
veteran initiated a timely appeal by noting his disagreement 
with the 30 percent rating.  In a January 1999 supplemental 
statement of the case, the RO increased the disability rating 
for PTSD from 30 to 50 percent.  The supplemental statement 
of the case also notified the veteran that he had 60 days 
from the date of said notification to file a substantive 
appeal as to that issue.  A claimant's substantive appeal 
perfects the filing of the notice of disagreement and frames 
the issues to be considered by the Board.  Since his receipt 
of the January 1999 supplemental statement of the case, the 
veteran has not furnished a substantive appeal regarding his 
claim for increased rating for PTSD.  Thus, the issue of 
increased rating for PTSD is not now on appeal.  See 38 
C.F.R. §§ 20.200, 20.202 (1999).

In February 1972, the RO granted service connection for 
residuals of "back [and] right shoulder" injuries, and 
rated them noncompensable.  By January 2000 decision, the 
rating for the low back disability was increased to 20 
percent.  In March 10, 2000, the veteran timely appealed the 
20 percent rating.  On March 13, 2000, his representative 
furnished a supplemental memorandum, reading as follows:

The veteran is specifically disagreeing 
with the Rating Decision which assigned 
the 20 [percent] evaluation for his lower 
back condition.  The veteran contends his 
service[-]connected disability warrants a 
40 [percent] evaluation and that would be 
considered a full grant of the appeal 
sought on [the prior] memorandum.

By March 2000 decision, a Decision Review Officer increased 
the evaluation of the low back disability (now characterized 
as chronic lumbar strain with degenerative disc disease) from 
20 to 40 percent.  The Decision Review Officer informed the 
veteran that "[t]his is a complete grant of the benefit 
sought on appeal on this issue."  Regarding the claim for 
increased rating for chronic lumbar strain with degenerative 
disc disease, the Board notes that the U.S. Court of Appeals 
for Veterans Claims has held that on a claim for increased 
rating, the appellant will "generally" be presumed to be 
seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  In that case, the Court 
stated that it was not holding that a claimant may never 
limit a claim or appeal to the issue of entitlement to 
particular disability rating which is less that the maximum 
disability rating allowed by law.  Id. at 39. 

In this case, the veteran's intention, as set forth by his 
service representative, is unambiguous, and it clearly 
expresses his intent to limit his appeal with respect to the 
chronic lumbar strain with degenerative disc disease to the 
currently assigned 40 percent evaluation.  In light of these 
statements, the Board concludes that the veteran clearly 
intended to limit his appeal to a 40 percent evaluation, 
thereby depriving the Board of jurisdiction over this claim.  
Based on the foregoing, the claims now in appellate status 
are limited to those set forth on the title page above.


REMAND

The veteran has reported, and testified in June 1998, that he 
sustained injury to his neck, back, and right shoulder while 
on active duty.  The most significant injuries to those 
musculoskeletal areas allegedly occurred in late 1970, when 
he fell about 35 feet after being pushed from a helicopter 
while on a reconnaissance mission in Vietnam.  The record 
contains an October 1996 statement from a fellow serviceman 
who supported in detail the veteran's contentions regarding 
that incident.  He further contends that he experienced 
chronic pain due to those injuries throughout the remainder 
of his service.  Those assertions are also supported by a 
fellow serviceman, who stated that the veteran was "given a 
rear job because his pain and suffering never did subside . . 
. ."  

VA hospital reports reveal that the veteran underwent a C5-6 
diskectomy, decompression, and fusion in July 1996.  In the 
July 1996 decision, the RO held that the claim of service 
connection for cervical spine disability was not well 
grounded, as there was no evidence of clinical findings or 
treatment of a cervical spine injury either during service or 
within the applicable presumptive period of one year after 
separation from service.

Recent medical reports of record include an April 1998 
statement from a VA orthopedist who stated that he did not 
see or examine the veteran, but had reviewed the claims file 
a that time.  The orthopedist offered the following comments:

The first neck X-ray [studies] after 
military was in about 1972, so [the 
veteran] was apparently having some 
fairly definite neck symptoms at that 
time.  Those X-rays [studies] were within 
normal limits.  Symptoms at that time 
were mainly at the neck and right 
trapezius muscle.  This was diagnosed at 
that time as "residual injury of 
cervical spine and right trapezius 
muscle."
Suffice to say that it has not been 
really clear when [the veteran] started 
having the problems with [his] neck, 
peripheral nerve, and spinal cord that 
eventually led to the surgery in 1996.  I 
could not find any definite reason to 
connect the recent neck surgery to 
military . . . .  It certainly is 
possible that problems started in the 
neck with the military injury, but there 
has not been any continuity of symptoms 
to make this a really definite thing.

In another medical report dated in April 1998, a VA 
neurologist noted that she had examined the veteran in July 
1997.  When asked to provide additional opinions regarding 
the veteran's cervical spine disability, the neurologist 
stated:

[The veteran] did have a chronic C5-6 
herniated disc which was compressing the 
spinal cord, which ultimately led to a 
cervical myelopathy and his current 
physical disability.  While the [veteran] 
does have a history of a fall from a 
helicopter while in the military, which 
potentially could have caused an initial 
injury and damage to the cervical spine, 
this was not medically demonstrated until 
he became symptomatic almost 20 years 
later.  In medical likelihood, his injury 
in the military was not the primary cause 
of the . . . current disability, although 
it could have been an exacerbating factor 
as his injury in the military could have 
led to initial weakness and/or injury to 
the C5-6 disc.  Unfortunately, we are 
unable to turn back the clock and image 
his neck to see if the C5-6 disc was 
herniated after his helicopter fall.  
Currently, the [veteran] does not admit 
to any industrial accidents recently 
which could have led to his C5-6 disc 
[disability].

The Board notes that the use of the words "possible" and 
"could" does not render the above opinions so speculative 
as to undercut their probative value.  See Molloy v. Brown, 9 
Vet. App. 513 (1996) (use of "could" would have rendered 
opinion competent medical evidence); Lee v. Brown, 10 Vet. 
App. 336, 339 (1997) (use of cautious language does not 
always express inconclusiveness, and such language is not 
always too speculative for purposes of finding a claim well 
grounded).  

In sum, and without a lengthy recitation herein of the 
evidence, the record shows the veteran's report of injury in 
service (including a cervical spine disability), there is 
evidence of a current cervical spine disability, and VA 
physicians have stated, in effect, that it is possible that 
the in-service injury could have weakened the veteran's 
cervical spine.  Therefore, the Board concurs with the RO 
January 1999 supplemental statement of the case, insofar as 
the veteran's claim of service connection for cervical spine 
disability was found to be well grounded ubder 38 U.S.C.A. § 
5107(a) as it is not inherently implausible.  VA has a 
resulting duty to assist.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In this case, the Board finds that the opinions of the VA 
physicians set forth above tend to pose more questions than 
they answer.  Thus, the Board believes that, prior to an 
adjudication of this claim, additional VA orthopedic and 
neurological examination would be useful to clarify the April 
1998 physicians' comments, most importantly toward 
determining, to the extent possible, the nature and etiology 
of any current cervical spine disability.  Suttmann v. Brown, 
5 Vet. App. 127 (1993). 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment by all health care providers 
who may possess additional records of 
treatment pertinent to his claim of 
service connection for cervical spine 
disability.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
veteran's complete treatment records from 
all sources identified which have not 
been previously secured.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and etiology of 
any cervical spine disability which may 
now be present.  The claims folder must 
be made available to the examiners for 
review in conjunction with their 
examination; the examination reports must 
reflect a review of pertinent evidence in 
the claims folder.  All indicated 
testing, including X-ray studies, should 
be accomplished.  The examiners must be 
asked to provide an opinion as to whether 
it is as likely as not that any cervical 
spine disability found is causally 
related to an in-service incident.  To 
the extent possible, the examiners should 
be asked to comment on whether any in-
service cervical spine pathology may be 
distinguished from post-service cervical 
spine pathology, and if so, the examiners 
should be requested to explain any such 
distinction.  If any of the foregoing 
cannot be determined, the examiners 
should so state for the record.

3.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examinations, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



